DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments and arguments filed on 05/19/2022. Claim 1 is amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee et al. [US 2020/0371951].
Regarding claim 1, Chatterjee teaches “A method, comprising: receiving, by a memory management unit (MMU) for a processor core, an address translation request from the processor core and providing the address translation request to a translation lookaside buffer (TLB) of the MMU;” as “the MMU 216A is a unit on processor (CMP) 156A that manages memory including facilitating access to the memory by providing address translation.” [¶0035] 
“generating, by matching logic of the TLB, an address transaction that indicates whether a virtual address specified by the address translation request hits the TLB;” as “A TLB may be a cache of virtual addresses mapped to real addresses stored in TLB entries. Each TLB entry may be associated with a TLB index, which identifies the TLB (or a page table entry (PTE)) entry within the TLB.” [¶0037]
“providing the address transaction to a general purpose transaction buffer;” as “To accelerate address translation, high-speed memories referred to as address translation buffers, e.g., TLBs, SLBs, and/or IUSBs, are typically used to store recently used address translations in cache/buffer entries for quick access.” [¶0036]
“receiving, by the MMU, an address invalidation request from the processor core and providing the address invalidation request to the TLB; and” as “Each processor 156, and preferably each cross-processor link adapter 210 in each processor 156, has an address translation invalidation instruction, e.g., TLBie, filter 320.” [¶0045]
“responsive to a virtual address specified by the address invalidation request hitting the TLB, generating, by the matching logic, an invalidation match transaction and providing the invalidation match transaction to one of the general purpose transaction buffer or a dedicated invalidation buffer.” as “as explained below by examples of processing address translation buffer invalidation (e.g., TLBie) instructions, the LPID of the issuing, originating, and/or outgoing translation buffer invalidation, e.g., TLBie, instruction is checked against the outgoing filter list 322 and if it matches any of the LPIDs in the outgoing filter list 322 it is acknowledged by the translation buffer invalidation (TLBie) filter 320 on behalf of the rest of the system, e.g., on behalf of all the processors (CMPs), and the translation buffer invalidation (TLBie) instruction is not sent out on the cross-chip network 212.” [¶0046]
Claim 9 is anticipated by Chatterjee with the same rationale of anticipation of Claim 1.
Claim 17 is anticipated by Chatterjee with the same rationale of anticipation of Claim 1.
Regarding claim 19, Chatterjee teaches “wherein the MMU further comprises an invalidation engine configured to receive the invalidation match transaction from one of the general purpose transaction buffer or the dedicated invalidation buffer and process the invalidation match transaction by invalidating an entry in the TLB specified by the invalidation match transaction.” as “at 720 the outgoing filter list of the processor (CMP) where the invalidation instruction issued or originated is checked for an LPID that matches the LPID of the translation buffer invalidation instruction. If at 725 the LPID of the TBie instruction matches any LPID entries in the outgoing filter (725: YES), then at 730 the processor (CMP) acknowledges the translation buffer invalidation instruction on behalf of the entire system, e.g., all of the processors (CMPs) in the system.” [¶0065] 
Regarding claim 20, Chatterjee teaches “receive the address invalidation request;” as “Each processor 156, and preferably each cross-processor link adapter 210 in each processor 156, has an address translation invalidation instruction, e.g., TLBie, filter 320.” [¶0045] 
“determine whether the address invalidation request matches an address transaction in the general purpose transaction buffer or being processed by the page table walker engine; and” as “determine whether the LPID of the address translation invalidation instruction matches any of the LPIDs in the outgoing filter list;” [¶0006]
“responsive to the address invalidation request matching an address transaction, mark the matched address transaction;” as “and acknowledge, in at least partial response to the LPID of the address translation invalidation instruction matching any of the LPIDs in the outgoing filter list, the translation instruction invalidation instruction on behalf of the system.” [¶0006]
“wherein the MMU is further configured to, responsive to the matched address transaction being marked, not cache an address translation, determined responsive to processing the matched address transaction, in the TLB.” as “however, it is noted the features and functions within the TLBie instruction example are equally applicable to embodiments in which a SLBie instruction and/or an IUSBie instruction is processed to invalidate translations in storage (memory) locations.” [¶0060]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. [US 2020/0371951] in view of Venkatachar et al. [US 10,635,591].
Claim 2 is rejected over Chatterjee and Venkatachar.
Chatterjee does not explicitly teach further comprising providing the invalidation match transaction to the dedicated invalidation buffer responsive to the general purpose transaction buffer being full.
However, Venkatachar teaches “further comprising providing the invalidation match transaction to the dedicated invalidation buffer responsive to the general purpose transaction buffer being full.” as “If, however, at step 810, the .mu.tag comparator 502 does identify a .mu.tag match between the incoming invalidation probe and the L1 instruction cache 424, control passes to step 814, at which the probe buffering unit 422 determines whether or not the invalidation probe buffer 504 is full.” [Col 20, lines 63-67]
Chatterjee and Venkatachar are analogous arts because they teach memory system and memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chatterjee and Venkatachar before him/her, to modify the teachings of Chatterjee to include the teachings of Venkatachar with the motivation of the benefits of processing invalidation probes through the .mu.tag comparator a second time is that the contents of the L1 instruction cache may have changed between the time that the invalidation probe passed the .mu.tag comparator to get into the invalidation probe buffer and the time that the invalidation probe is being rechecked by the .mu.tag comparator. [Venkatachar, col 4, lines 6-12]
Claim 10 is rejected over Chatterjee and Venkatachar with the same rationale of rejection of Claim 2.
Claim 18 is rejected over Chatterjee and Venkatachar with the same rationale of rejection of Claim 2.
Claims 3-4, 7-8, 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. [US 2020/0371951] in view of park et al. [US 2020/0257635].
Claim 3 is rejected over Chatterjee and Park.
Chatterjee does not explicitly teach further comprising receiving, by a page table walker engine of the MMU, the address transaction from the general purpose transaction buffer and processing the address transaction by:
However, Park teaches “further comprising receiving, by a page table walker engine of the MMU, the address transaction from the general purpose transaction buffer and processing the address transaction by:” as “The MMU 1200 may include a TLB 1210 (translation lookaside buffer), a page table walker 1220, a page table walk cache 1230, a TTBR 1241 (translation table base register), and a VTTBR 1242 (virtual translation table base register).” [¶0032]
“responsive to the address transaction indicating that the specified virtual address hit the TLB, providing the address transaction to a lower level memory for processing; and” as “FIG. 13 illustrates a flowchart in which a page table walker of FIG. 2 performs a page table walk for translating a virtual address into a physical address, and is described with reference to FIG. 5.” [¶0080]
“responsive to the address transaction indicating that the specified virtual address partially hit or missed the TLB, walking one or more page tables to determine an address translation including a physical address for the specified virtual address and providing the address transaction including the physical address to the lower level memory for processing.” as “In the case where no valid translation for the virtual address exists in the TLB 1210 (in the case of a TLB miss), the translation for the virtual address should be updated in the TLB 1210 through a page table walk that involves searching page tables stored in the cache memory 1300 and/or the main memory 2000.” [¶0032]
Chatterjee and Park are analogous arts because they teach memory system and memory access.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chatterjee and Park before him/her, to modify the teachings of Chatterjee to include the teachings of Park with the motivation of to detect and predict in advance redundancy of a page table walk for an input address. [¶0059]
Claim 4 is rejected over Chatterjee and Park.
Chatterjee teaches “further comprising, receiving, by an invalidation engine of the MMU, the invalidation match transaction from one of the general purpose transaction buffer or the dedicated invalidation buffer and processing the invalidation match transaction by invalidating an entry in the TLB specified by the invalidation match transaction.” as “at 720 the outgoing filter list of the processor (CMP) where the invalidation instruction issued or originated is checked for an LPID that matches the LPID of the translation buffer invalidation instruction. If at 725 the LPID of the TBie instruction matches any LPID entries in the outgoing filter (725: YES), then at 730 the processor (CMP) acknowledges the translation buffer invalidation instruction on behalf of the entire system, e.g., all of the processors (CMPs) in the system.” [¶0065]
Claim 7 is rejected over Chatterjee and Park.
Chatterjee teaches “receiving, by an invalidation engine of the MMU, the address invalidation request;” as “Each processor 156, and preferably each cross-processor link adapter 210 in each processor 156, has an address translation invalidation instruction, e.g., TLBie, filter 320.” [¶0045]
“determining, by the invalidation engine, whether the address invalidation request matches an address transaction in the general purpose transaction buffer or being processed by the page table walker engine; and” as “determine whether the LPID of the address translation invalidation instruction matches any of the LPIDs in the outgoing filter list;” [¶0006]
“responsive to the address invalidation request matching an address transaction, marking, by the invalidation engine, the matched address transaction.” as “and acknowledge, in at least partial response to the LPID of the address translation invalidation instruction matching any of the LPIDs in the outgoing filter list, the translation instruction invalidation instruction on behalf of the system.” [¶0006]
Claim 8 is rejected over Chatterjee and Park.
Chatterjee teaches “further comprising, responsive to the matched address transaction being marked, not caching an address translation, determined responsive to processing the matched address transaction, in the TLB.” as “however, it is noted the features and functions within the TLBie instruction example are equally applicable to embodiments in which a SLBie instruction and/or an IUSBie instruction is processed to invalidate translations in storage (memory) locations.” [¶0060]
Claim 11 is rejected over Chatterjee and Park with the same rationale of rejection of Claim 3.
Claim 12 is rejected over Chatterjee and Park with the same rationale of rejection of Claim 4.
Claim 15 is rejected over Chatterjee and Park with the same rationale of rejection of Claim 7.
Claim 16 is rejected over Chatterjee and Park with the same rationale of rejection of Claim 8.
Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 05/19/2022 have been fully considered but they are not persuasive. 
Applicant’s main argument regarding the independent claims is Chatterjee does not teach the following limitations: “receiving, by the MMU, an address invalidation request from the processor core and providing the address invalidation request to the TLB; and
responsive to a virtual address specified by the address invalidation request hitting the TLB, generating, by the matching logic, an invalidation match transaction and providing the invalidation match transaction to one of the general purpose transaction buffer or a dedicated invalidation buffer.”
Examiner respectfully disagrees. In ¶0045, Chatterjee recites: Each processor 156, and preferably each cross-processor link adapter 210 in each processor 156, has an address translation invalidation instruction, e.g., TLBie, filter 320. As per Chattarjee’s specification, the apparatus comprises processor and cross-processor which perform the TLB operation. The TLB processes the address invalidation instruction. Therefore, it is clear that one of the processors is providing the address invalidation instructions to the TLB and TLB filters those invalidation instructions.
Furthermore, ¶0046 elaborates how invalidation matching is done by the filtering process of the TLB. Therefore, examiner considers Chatterjee teaches every limitation of the independent claims.
Applicant’s argument regarding the dependent claims are based on the rationale that independent claim mapping is not proper. That argument is moot as examiner considers independent claims are properly mapped.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132